Modified on petition for rehearing May 20, 1930                        ON PETITION FOR REHEARING                              (288 P. 406)
Appellant earnestly insists there is no evidence to support claim for any damages on account of alleged loss of melon or alfalfa crops. We have again examined the transcript of evidence and conclude that defendant's contention in reference to the melon crop must be sustained. Relative to the loss of the melon crop, the plaintiff testified as follows:
"Q. And how much in melons did you have planted there?
"A. A half an acre.
"Q. A half an acre of melons?
"A. Yes, sir.
"Q. Did you ever grow any melons on premises of that kind?
"A. Well not to sell, but I have on other ground.
"Q. I say on premises of that kind?
"A. No, not to sell, — I have growed them up there, yes.
"Q. You have grown them on those premises?
"A. Yes, sir.
"Q. Have you grown them when you got water there?
"A. Yes, sir.
"Q. In 1922, if you had gotten water there could you have grown the same kind of melons that you grew the other time?
"A. Yes, sir. *Page 127 
"Q. In 1922 how much would the crop of melons, or how much would that half acre been worth, per acre?
"A. About three hundred dollars an acre.
"Q. About three hundred dollars an acre for melons?
"A. Yes, sir.
"Q. And a half acre would have been how much?
"A. A hundred and fifty dollars.
"Q. State how those melons did come out.
"A. I didn't get scarcely any of them.
"Q. Well how much worth of melons did you get?
"A. We just got a few to use, — a very few.
"Q. Well how much worth did you get to use, — how much would they have been worth?
"A. Why I don't think there was, — that they was worth over ten dollars, what we got.
"Q. Not worth over ten dollars?
"A. Yes, sir."
This testimony is all that appears in the record relative to such issue and is insufficient to submit this phase of the case to the jury. Such does not constitute evidence of market value. There was no showing as to cost of cultivation, harvesting, or marketing of the crop: Laur et al. v. Walla Walla Irr. Co.,118 Or. 520 (247 P. 753).
While the evidence is very meager concerning the alfalfa crop we think it is sufficient to sustain the verdict of the jury.
Since the items of damage in the verdict are segregated, we deduct $62 as found by the jury for loss of melons. The judgment against defendant will therefore be affirmed in the sum of $397.50. In view of this substantial reduction of damages on appeal, defendant is entitled to recover costs and disbursements in this court.
COSHOW, C.J. and BEAN, J. concur.
BROWN, J. not sitting. *Page 128